Exhibit 10.05

FIRST AMENDMENT TO COMMERCIAL PAPER DEALER AGREEMENT

THIS FIRST AMENDMENT TO COMMERCIAL PAPER DEALER AGREEMENT (the “First
Amendment”) is entered into on this 28th day of February, 2007 by and between
Cardinal Health, Inc. (“Issuer”) and Goldman, Sachs & Co. (“Dealer”).

Background Information

A. Issuer and Dealer are parties to that certain Commercial Paper Dealer
Agreement dated August 9, 2006 (the “Agreement”) concerning notes issued
pursuant to that certain Issuing and Paying Agency Agreement also dated
August 9, 2006 by and between Issuer and The Bank of New York (the “Issuing and
Paying Agency Agreement”).

B. The Issuer desires to increase to $1,500,000,000 the limit as to the
aggregate principal amount of commercial paper notes which may be outstanding at
any given time under the 4(2) Commercial Paper Program established by the
Issuing and Paying Agency Agreement, the Agreement, and other related
agreements.

Agreement

The parties hereby acknowledge the accuracy of the foregoing Background
Information and agree as follows:

1. Defined Terms. Unless the context as used herein requires otherwise,
capitalized terms used but not defined in this First Amendment shall have the
meaning given to them in the Agreement.

2. Amendment. The centered paragraph underneath the line on page one (the cover
page) of the Agreement is hereby deleted in its entirety and restated as
follows:

Between: Cardinal Health, Inc., as Issuer and Goldman, Sachs & Co., as Dealer
Concerning Notes to be issued pursuant to an Issuing and Paying Agency Agreement
dated as of August 9, 2006, as amended February 28, 2007, between the Issuer and
the Bank of New York, as Issuing and Paying Agent, Dated as of August 9, 2006,
as amended February 28, 2007.

3. No Other Modifications. Except as expressly provided in this First Amendment,
all of the terms and conditions of the Agreement shall remain unchanged and in
full force and effect.

4. Binding Effect. This First Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

5. Governing Law. This First Amendment shall be governed by and construed in
accordance with the laws of the State of New York.



--------------------------------------------------------------------------------

6. Conflict. In the event of any inconsistency or conflict between this First
Amendment and the Agreement, the terms, provisions and conditions of this First
Amendment shall govern and control.

7. Counterparts. This First Amendment may be executed in separate counterparts,
each of which shall be deemed to be an original but all of which shall
constitute one and the same instrument.

(Signatures on following page.)



--------------------------------------------------------------------------------

The parties hereto have executed this First Amendment as of the day and year
first written above.

 

CARDINAL HEALTH, INC.   GOLDMAN, SACHS & CO. By:  

/s/ Linda S. Harty

  By:  

/s/ Joseph Ziluca

Name:   Linda S. Harty, as Executive   Name:   Joseph Ziluca   Vice President
and Treasurer     Date:   2-28-2007   Date:   Vice President